DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed on 2/9/2021.
In the instant Amendment, claims 1, 3, 5-7, 9, 12, 14, 16, 18, 19 and 21 have been amended; claims 11 and 13 has been canceled; claims 1, 12 and 14 are independent claims. Claims 1-10, 12 and 14-22 have been examined and are pending. This Office Action is made Non-Final. 

Response to Arguments
The rejections of claims under 35 U.S.C. § 103 have been fully considered, but are not persuasive.
Applicant Argues: In contrast, the combination of Porco and Toole fails to teach or suggest each and every element recited in claim 1. For example, as agreed during the interview, the combination of Porco and Toole fails to disclose “accessing ... a datapoint that characterizes ... a correlation between the reported geolocation and the true geolocation of the mobile device” where “the datapoint [is] based on: data reported by the mobile device to indicate a first plurality of wireless signals that has been detected by the mobile device at the reported geolocation of the mobile device, and data accessed from a geolocation corroboration system separate and independent from the mobile device to indicate a second plurality of wireless signals that the mobile device is expected to detect if the reported geolocation is the true geolocation of the mobile device,” as recited in amended claim 1 (emphasis added).
Accordingly, because the combination of Porco and Toole fails to disclose, teach, or suggest each and every feature of independent claim 1, the combination of Porco and Toole is not sufficient to establish a prima facie obviousness rejection of claim 1. Moreover, the additional cited art in the Office Action fails to cure the deficiencies of Porco and Toole. Hence, the combination of the additional cited art with Porco and Toole is also not sufficient to establish a prima facie obviousness rejection of claim 1. Although of different scope than claim 1, independent claims 12 and 14 are patentable over the combination of Porco and Toole for at least the same reasons presented with respect to claim 1.
Examiner’s Response:  The examiner respectfully disagrees.  The examiner notes that the combination of Porco in view of Toole do in fact disclose the aforementioned features.  More specifically: Tool teaches data reported by the mobile device to indicate a first plurality of wireless signals that has been detected by the mobile device at the reported geolocation of the mobile device (col. 3, lines 47-55 - a connection type that is accessible to client device 104 (e.g., a mobile cell carrier that provides connection and a wireless network that provides connections) (i.e., signal detection corroboration factors) and col., 4, lines 5-6 – client devices transmits to server 108,  information...  and col. 4, lines 21-26) and data accessed from ... separate and independent from the mobile device to indicate a second plurality of wireless signals that the mobile device is expected to detect if the reported geolocation is the true geolocation of the mobile device (FIG. 1 – Data Repository (i.e., separate and independent and contains  plurality of wireless signals that the mobile device is expected to detect if the reported geolocation is the true geolocation of the mobile device) and FIG. 7 – Retrieve profile of user submitting the request →  Select authentication factors → Determine level of risk, → Apply weights to authentication factor values → Generate authentication score and col., 11, lines 40-42 - Server 108 compares the determined values to the current values. Based on the comparison, server 108 determines (711) a level of risk, as previously described).  As described in Toole, the connection type, see col. 3, lines 53-55, would represent a wireless signal, as reasonably constructed, and further are the authentication factors that transmitted to the server by the client, see col. 4, lines 4-6.  The examiner notes the server accesses data from the data repository, see FIG. 1, to aid in the process described in FIG. 7 – Retrieve profile of user submitting the request → Select authentication factors → Determine level of risk, → Apply weights to authentication factor values → Generate authentication score.  The examiner notes the connection type, is further described as a cell carrier connection and a wireless network, thus represent a plurality of wireless signals that has been detected by the mobile device and further can include reported geolocation of the mobile device as GPS data is also a form of the accessing of geographic parameters as all this information can be collected by the client, see col. 3, lines 44-55.  As noted above, the data repository contains the various authentication factors as previously observed values, see col. 4, lines 36-37.  The examiner further notes that Toole teaches in a an additional embodiment that data can be accessed from a geolocation corroboration system separate and independent from the mobile device (col. 5, lines 17-20 - In another example, server 108 retrieves, from an external system (not shown), authentication strength values for various types of authentication factors).  Thus the examiner notes the system of Toole covers performance of the limitations of “the datapoint [is] based on: data reported by the mobile device to indicate a first plurality of wireless signals that has been detected by the mobile device at the reported geolocation of the mobile device, and data accessed from a geolocation corroboration system separate and independent from the mobile device to indicate a second plurality of wireless signals that the mobile device is expected to detect if the reported geolocation is the true geolocation of the mobile device,” as amended and claimed by Applicants.  The metes and bounds of the limitations have been met therefore the examiner finds these arguments not persuasive. Similar rationale is applied to Claim 12.  




















Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6, 8, 9, 12, 14-18 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porco (US 9,142,086 B2) in view of Toole et al. (US 8,584,219 B1).

Regarding Claim 1;
Porco discloses a method comprising: 
receiving, by the geolocation authentication system from a mobile device located at a true geolocation, a reported geolocation of the mobile device (FIG. 6A – Application obtains GPS coordinates from mobile device and col. 7, lines 56-60 - ...has received the GPS coordinates... sends them along... to the system 20 and col. 8, lines 27-29 – The system 20); 
accessing, by the geolocation authentication system in response to the receiving of the reported geolocation, a datapoint that characterizes, in accordance with [a] ... corroboration factor ..., a correlation between the reported geolocation and the true geolocation of the mobile device (FIG. 6A and col. 7, lines 56-60 - ...has received the GPS coordinates... sends them along... to the system 20 and  col. 8, lines 10-25 - The system 20 then performs a lookup of the geolocation of the mobile device 40 or close network nodes as identified in the traceroute (step 250). The system 20 has access to the IP localization database 48 that stores IP addresses and known geolocations. ... The IP localization database can be maintained by the system 20 or by a trusted third party and includes the known geolocations for the relatively static IP addresses. The traceroute is used in conjunction with the IP localization database 48B to determine the closest IP address (or hop or network node) for which a geolocation is known, and its geolocation. This geolocation is used as secondary location information by the system 20) and col. 8, lines 27-38 – within a desired range... (i.e., correlation) greater than a threshold (i.e., corroboration factor)); and 
determining, by the geolocation authentication system based on the datapoint, ...that the reported geolocation is the true geolocation (col. 8, lines 27-38 – within a desired range... (i.e., correlation) greater than a threshold (i.e., corroboration factor) and col. 8, lines 39-40 – verified (i.e. as constructed within range and less than the threshold)).
Porco fails to explicitly disclose:
receiving, by a geolocation authentication system, user input representative of customized authentication settings that designate a signal detection corroboration factor from a plurality of 
	accessing, by the geolocation authentication system in response to the receiving of the reported geolocation, a datapoint that characterizes, in accordance with the signal detection corroboration factor designed by the customized authentication setting, ...the datapoint based on:
data reported by the mobile device to indicate a first plurality of wireless signals that has been detected by the mobile device at the reported geolocation of the mobile device, and 
data accessed from a geolocation corroboration system separate and independent from the mobile device to indicate a second plurality of wireless signals that the mobile device is expected to detect if the reported geolocation is the true geolocation of the mobile device;
determining, by the geolocation authentication system based on the database a custom confidence metric representative of a likelihood... 
However, in an analogous art, Toole teaches:
receiving, by a geolocation authentication system, user input representative of customized authentication settings that designate a signal detection corroboration factor from a plurality of location corroboration factors that correspond to independent ways of determining geolocations of mobile devices (Toole, FIG. 4 – GPS Location, Wifi net, Cell Carrier, Proximity to others and and FIG. 6 and col. 3, lines 4-14 - The graphical user interface 300 when rendered on client device 104 displays a listing of various collected factors 302, 304, 306, 308, 310 and provides fields for user 106 to enter values 312, 314, 316, 318, 320 for the collected factors 302, 304, 306, 308, 310 displayed in graphical user interface 300. Another type of authentication factor is a real-time factor. A real-time factor includes a characteristic, quality or attribute of a client device that is determined in real-time by server 108 and col. 3, lines 47-55 - Application 128 includes software and/or instructions for accessing geographic parameters of client device 104 (e.g., GPS data for client device 104), an identifier of a Wi-Fi network that is accessible to client device 104, an International Mobile Equipment Identity (IMEI) of client device 104, IMEIs of other devices in proximity to client device 104, a connection type that is accessible to client device 104 (e.g., a mobile cell carrier that provides connection and a wireless network that provides connections) (i.e., signal detection corroboration factors), and so forth. And col. 5, lines 28-46 - Referring to FIG. 6, graphical user interface 600 allows a user to specify weights for authentication factors 602, 604, 606, 608, 610, 612. Authentication factors 602, 604 are real-time factors. Authentication factors 606, 608 are collected factors. Authentication factors 610, 612 are observed factors. Server 108 provides user 106 with various interfaces for selecting which authentication factors to use (e.g., inclusion/exclusion of the various authentication factors) and to specify weights for the selected authentication factors);
accessing, by the geolocation authentication system in response to the receiving of the reported geolocation, a datapoint that characterizes, in accordance with the signal detection corroboration factor designed by the customized authentication setting (Toole, col. 3, lines 4-14 and  col. 3, lines 47-55 - a connection type that is accessible to client device 104 (e.g., a mobile cell carrier that provides connection and a wireless network that provides connections) (i.e., signal detection corroboration factors) and  FIG. 7 – Retrieve profile of user submitting the request →  Select authentication factors → Determine level of risk, → Apply weights to authentication factor values → Generate authentication score and col., 11, lines 40-42 - Server 108 compares the determined values to the current values. Based on the comparison, server 108 determines (711) a level of risk, as previously described) ...the datapoint based on:
(col. 3, lines 47-55 - a connection type that is accessible to client device 104 (e.g., a mobile cell carrier that provides connection and a wireless network that provides connections) (i.e., signal detection corroboration factors) and col., 4, lines 5-6 – client devices transmits to server 108,  information...  and col. 4, lines 21-26).
data accessed from ... separate and independent from the mobile device to indicate a second plurality of wireless signals that the mobile device is expected to detect if the reported geolocation is the true geolocation of the mobile device (FIG. 1 – Data Repository (i.e., separate and independent and contains  plurality of wireless signals that the mobile device is expected to detect if the reported geolocation is the true geolocation of the mobile device) and FIG. 7 – Retrieve profile of user submitting the request →  Select authentication factors → Determine level of risk, → Apply weights to authentication factor values → Generate authentication score and col., 11, lines 40-42 - Server 108 compares the determined values to the current values. Based on the comparison, server 108 determines (711) a level of risk, as previously described).
determining, by the geolocation authentication system based on the datapoint, a custom confidence metric representative of a likelihood ...(Toole., FIG. 7 and col. 9, lines 44-col. 10, line 3 - In a variation of FIG. 1, weights 118, 120, 122 are risk-adjusted. Server 108 adjusts values of weights 118, 120, 122 based on the determined level of risk. When server 108 detects an increase in a level of risk, server 108 increases the weights for one or more of collected factors 112, real-time factors 114 and observed factors 116 and/or decreases the weights for one or more of collected factors 112, real-time factors 114 and observed factors 116 and col., 11, lines 40-42 - Server 108 compares the determined values to the current values. Based on the comparison, server 108 determines (711) a level of risk, as previously described).
 Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Toole to the authentication of Porco to include receiving, by a geolocation authentication system, user input representative of customized authentication settings that designate a signal detection corroboration factor from a plurality of location corroboration factors that correspond to independent ways of determining geolocations of mobile devices;  accessing, by the geolocation authentication system in response to the receiving of the reported geolocation, a datapoint that characterizes, in accordance with the signal detection corroboration factor designed by the customized authentication setting, ...the datapoint based on: data reported by the mobile device to indicate a first plurality of wireless signals that has been detected by the mobile device at the reported geolocation of the mobile device, and  data accessed from ....separate and independent from the mobile device to indicate a second plurality of wireless signals that the mobile device is expected to detect if the reported geolocation is the true geolocation of the mobile device; determining, by the geolocation authentication system based on the database a custom confidence metric representative of a likelihood..
One would have been motivated to combine the teachings of Toole to Porco to provide users with a means for promoting an increase in a level of authentication (Toole, col. 2, lines 4-10).
Further, in an additional embodiment, Toole teaches data accessed from a geolocation corroboration system separate and independent from the mobile device (col. 5, lines 17-20 - In another example, server 108 retrieves, from an external system (not shown), authentication strength values for various types of authentication factors).

One would have been motivated to combine the teachings of Toole to Porco and Toole to provide users with a means for promoting an increase in a level of authentication (Toole, col. 2, lines 4-10).

Regarding Claim 2;
Porco and Toole disclose the method to Claim 1.
Toole further teaches further comprising presenting, by the geolocation authentication system to a client of a geolocation authentication service provided by the geolocation authentication system, a user interface configured to facilitate the client in providing, to the geolocation authentication system, the user input representative of the customized authentication settings (Toole, FIG. 6 and col. 5, lines 28-46 - Referring to FIG. 6, graphical user interface 600 allows a user to specify weights for authentication factors 602, 604, 606, 608, 610, 612. Authentication factors 602, 604 are real-time factors. Authentication factors 606, 608 are collected factors. Authentication factors 610, 612 are observed factors. Server 108 provides user 106 with various interfaces for selecting which authentication factors to use (e.g., inclusion/exclusion of the various authentication factors) and to specify weights for the selected authentication factors); wherein the receiving of the user input representative of the customized authentication settings is performed by receiving the user input from the client by way of the user  (Toole, FIG. 6 and col. 5, lines 28-46 - Referring to FIG. 6, graphical user interface 600 allows a user to specify weights for authentication factors 602, 604, 606, 608, 610, 612. Authentication factors 602, 604 are real-time factors. Authentication factors 606, 608 are collected factors. Authentication factors 610, 612 are observed factors. Server 108 provides user 106 with various interfaces for selecting which authentication factors to use (e.g., inclusion/exclusion of the various authentication factors) and to specify weights for the selected authentication factors).

Regarding Claim 3;
Porco and Toole disclose the method to Claim 1.
Porco teaches the accessing of the datapoint (FIG. 6A – Application obtains GPS coordinates from mobile device and col. 7, lines 56-60 - ...has received the GPS coordinates... sends them along... to the system 20) ...characterizes, in accordance with [a] location corroboration factor, the correlation between the reported geolocation and the true geolocation of the mobile device (FIG. 6A and col. 8, lines 10-25 - The system 20 then performs a lookup of the geolocation of the mobile device 40 or close network nodes as identified in the traceroute (step 250). The system 20 has access to the IP localization database 48 that stores IP addresses and known geolocations. ... The IP localization database can be maintained by the system 20 or by a trusted third party and includes the known geolocations for the relatively static IP addresses. The traceroute is used in conjunction with the IP localization database 48B to determine the closest IP address (or hop or network node) for which a geolocation is known, and its geolocation. This geolocation is used as secondary location information by the system 20) and col. 8, lines 27-38 – within a desired range... (i.e., correlation) greater than a threshold (i.e., corroboration factor)).
Toole further teaches wherein: the customized authentication settings represented by the received user input further designate an additional location corroboration factor from the plurality of location corroboration factors (Toole, FIG. 4 – GPS Location, Wifi net, Cell Carrier, Proximity to others (e.g., additional location corroboration factor) and FIG. 6 - (e.g., depicts additional location corroboration factors w/ weights) and col. 5, lines 28-46 - Referring to FIG. 6, graphical user interface 600 allows a user to specify weights for authentication factors 602, 604, 606, 608, 610, 612. Authentication factors 602, 604 are real-time factors. Authentication factors 606, 608 are collected factors. Authentication factors 610, 612 are observed factors. Server 108 provides user 106 with various interfaces for selecting which authentication factors to use (e.g., inclusion/exclusion of the various authentication factors) and to specify weights for the selected authentication factors);
the customized authentication settings represented by the received user input include a weight value corresponding to the signal detection corroboration factor and an additional weight value corresponding to the additional location corroboration factor (Toole, FIG. 4 – GPS Location, Wifi net, Cell Carrier, Proximity to others (e.g., additional location corroboration factor) and FIG. 6 - (e.g., depicts additional location corroboration factors w/ weights) and col. 5, lines 28-46 - Referring to FIG. 6, graphical user interface 600 allows a user to specify weights for authentication factors 602, 604, 606, 608, 610, 612. Authentication factors 602, 604 are real-time factors. Authentication factors 606, 608 are collected factors. Authentication factors 610, 612 are observed factors. Server 108 provides user 106 with various interfaces for selecting which authentication factors to use (e.g., inclusion/exclusion of the various authentication factors) and to specify weights for the selected authentication factors);
 the accessing of the datapoint further comprises accessing an additional datapoint that further characterizes, in accordance with additional location corroboration factor, the correlation... (Toole, FIG. 7 – Retrieve profile of user submitting the request →  Select authentication factors → Determine level of risk, → Apply weights to authentication factor values → Generate authentication score and col., 11, lines 40-42 - Server 108 compares the determined values to the current values. Based on the comparison, server 108 determines (711) a level of risk, as previously described)); and 
the determining of the custom confidence metric is further based on the additional datapoint and is performed in accordance with the weight value and the additional weight value (Toole, FIG. 7 – Retrieve profile of user submitting the request →  Select authentication factors → Determine level of risk, → Apply weights to authentication factor values → Generate authentication score and col. 9, lines 44-col. 10, line 3 - In a variation of FIG. 1, weights 118, 120, 122 are risk-adjusted (i.e., custom confidence metric). Server 108 adjusts values of weights 118, 120, 122 based on the determined level of risk. When server 108 detects an increase in a level of risk, server 108 increases the weights for one or more of collected factors 112, real-time factors 114 and observed factors 116 and/or decreases the weights for one or more of collected factors 112, real-time factors 114 and observed factors 116 and col., 11, lines 40-42 - Server 108 compares the determined values to the current values. Based on the comparison, server 108 determines (711) a level of risk, as previously described).


Regarding Claim 4;
Porco and Toole disclose the method to Claim 1.
Toole further teaches wherein: the customized authentication settings represented by the received user input further designate threshold settings defining a plurality of access levels to be granted to the mobile devices based on confidence metrics associated with determined geolocations of the mobile devices (Toole, col. 9, lines 14-43 – The application on server 108 has gradient levels of access. Gradient levels of access include tiered amounts of access, in which a user is granted increased levels of access as the amount of a user's authentication increases... User 106 specifies different weights for the same authentication factors, when these authentication factors are used to provide authentication for different gradient levels of access. An application hosted by server 108 displays, for user 106, a level of access user 106 currently has with the application); and the method further comprises assigning, by the geolocation authentication system based on the custom confidence metric and the threshold settings, an access level from the plurality of access levels to the mobile device, the access level defining access privileges granted to the mobile device with respect to an access server associated with the geolocation authentication system (Toole, col. 9, lines 14-43 – The application on server 108 has gradient levels of access. Gradient levels of access include tiered amounts of access, in which a user is granted increased levels of access as the amount of a user's authentication increases... User 106 specifies different weights for the same authentication factors, when these authentication factors are used to provide authentication for different gradient levels of access. An application hosted by server 108 displays, for user 106, a level of access user 106 currently has with the application).

Regarding Claim 6;
Porco and Toole disclose the method to Claim 1.
Toole further teaches wherein, the determining of the customer confidence metric includes:  comparing the first plurality of wireless signals reported by the mobile device with the set second plurality of expected wireless signals accessed... (FIG. 4 – Wifi net and FIG. 6 and FIG. 7 – Retrieve profile of user submitting the request →  Select authentication factors → Determine level of risk, → Apply weights to authentication factor values → Generate authentication score) and col. 3, lines 47-55 - a connection type that is accessible to client device 104 (e.g., a mobile cell carrier that provides connection and a wireless network that provides connections) (i.e., signal detection corroboration factors) and col. 9, lines 44-col. 10, line 3 and col. 11, lines 40-42 - Server 108 compares the determined values to the current values.), and computing the custom confidence metric based on the comparing of the first and second pluralities of  wireless signals detected with the set of expected wireless signals (Toole, FIG. 7 – Retrieve profile of user submitting the request →  Select authentication factors → Determine level of risk, → Apply weights to authentication factor values → Generate authentication score and col. 3, lines 47-55 - a connection type that is accessible to client device 104 (e.g., a mobile cell carrier that provides connection and a wireless network that provides connections) (i.e., signal detection corroboration factors) and col. 9, lines 44-col. 10, line 3 - In a variation of FIG. 1, weights 118, 120, 122 are risk-adjusted (i.e., custom confidence metric). Server 108 adjusts values of weights 118, 120, 122 based on the determined level of risk. When server 108 detects an increase in a level of risk, server 108 increases the weights for one or more of collected factors 112, real-time factors 114 and observed factors 116 and/or decreases the weights for one or more of collected factors 112, real-time factors 114 and observed factors 116.).

Regarding Claim 8;
Porco and Toole disclose the method to Claim 1.
Porco receiving, by the geolocation authentication system from the mobile device, a reported user of the mobile device and authentication data provided by a true user of a mobile device (FIG. 6A – Application obtains GPS coordinates from mobile device and col. 7, lines 56-60 - ...has received the GPS coordinates... sends them along with the login name and password entered by the user, to the system 20 and col. 8, lines 27-29 – The system 20).
Toole further teaches further comprising: receiving, by the geolocation authentication system from the mobile device, a reported user of the mobile device and authentication data provided by a true user of the mobile device (Toole, FIG. 7 – Retrieve profile of user submitting the request →  Select authentication factors → Determine level of risk, → Apply weights to authentication factor values → Generate authentication score); and 
accessing, by the geolocation authentication system in response to the receiving of the reported user, expected authentication data associated with the reported user (Toole, FIG. 7 – Retrieve profile of user submitting the request →  Select authentication factors → Determine level of risk, → Apply weights to authentication factor values → Generate authentication score);
and determining, by the geolocation authentication system based on the authentication data provided by the true user and the expected authentication data, an additional confidence metric representative of a likelihood that the reported user is the true user (Toole, FIG. 7 – Retrieve profile of user submitting the request →  Select authentication factors → Determine level of risk, → Apply weights to authentication factor values → Generate authentication score (i.e., likelihood) and col. 9, lines 44-col. 10, line 3 - In a variation of FIG. 1, weights 118, 120, 122 are risk-adjusted. Server 108 adjusts values of weights 118, 120, 122 based on the determined level of risk. When server 108 detects an increase in a level of risk, server 108 increases the weights for one or more of collected factors 112, real-time factors 114 and observed factors 116 and/or decreases the weights for one or more of collected factors 112, real-time factors 114 and observed factors 116 and col., 11, lines 40-42 - Server 108 compares the determined values to the current values. Based on the comparison, server 108 determines (711) a level of risk, as previously described).

Regarding Claim 9;
Porco and Toole disclose the method to Claim 1.
Toole further teaches wherein the receiving of the user input representative of the customized authentication settings is performed prior to the accessing of the datapoint, and the accessing of the datapoint is performed based on the signal detection corroboration factor designated from the plurality of location corroboration factors (Toole, FIG. 7 – Retrieve profile of user submitting the request →  Select authentication factors → Determine level of risk, → Apply weights to authentication factor values → Generate authentication score and col. 3, lines 47-55 - a connection type that is accessible to client device 104 (e.g., a mobile cell carrier that provides connection and a wireless network that provides connections) (i.e., signal detection corroboration factors) and col., 4, lines 5-6 – client devices transmits to server 108,  information...  and col. 9, lines 44-col. 10, line 3 - In a variation of FIG. 1, weights 118, 120, 122 are risk-adjusted. Server 108 adjusts values of weights 118, 120, 122 based on the determined level of risk. When server 108 detects an increase in a level of risk, server 108 increases the weights for one or more of collected factors 112, real-time factors 114 and observed factors 116 and/or decreases the weights for one or more of collected factors 112, real-time factors 114 and observed factors 116 and col., 11, lines 40-42 - Server 108 compares the determined values to the current values. Based on the comparison, server 108 determines (711) a level of risk, as previously described).

Regarding Claim 12;
Porco discloses a method comprising: 
receiving, by the geolocation authentication system from a mobile device located at a true geolocation, a reported geolocation of the mobile device (FIG. 6A – Application obtains GPS coordinates from mobile device and col. 7, lines 56-60 - ...has received the GPS coordinates... sends them along... to the system 20 and col. 8, lines 27-29 – The system 20); 
accessing, by the geolocation authentication system in response to the receiving of the reported geolocation, a first datapoint ((FIG. 6A – Application obtains GPS coordinates from mobile device and col. 7, lines 56-60 - ...has received the GPS coordinates... sends them along... to the system 20) and that characterizes, in accordance with [a] corroboration factor ..., a correlation between the reported geolocation of the mobile device and the true geolocation of the mobile device (FIG. 6A and col. 8, lines 10-25 - The system 20 then performs a lookup of the geolocation of the mobile device 40 or close network nodes as identified in the traceroute (step 250). The system 20 has access to the IP localization database 48 that stores IP addresses and known geolocations. ... The IP localization database can be maintained by the system 20 or by a trusted third party and includes the known geolocations for the relatively static IP addresses. The traceroute is used in conjunction with the IP localization database 48B to determine the closest IP address (or hop or network node) for which a geolocation is known, and its geolocation. This geolocation is used as secondary location information by the system 20) and col. 8, lines 27-38 – within a desired range... (i.e., correlation) greater than a threshold (i.e., corroboration factor)); and 
determining, by the geolocation authentication system based on the datapoint, ...that the reported geolocation is the true geolocation (col. 8, lines 27-38 – within a desired range... (i.e., correlation) greater than a threshold (i.e., corroboration factor) and col. 8, lines 39-40 – verified (i.e. as constructed within range and less than the threshold)).
Porco is shown to disclose concepts of correlation between the reported geolocation of the mobile device and the true geolocation of the mobile device..., see supra.  However Porco fails to explicitly disclose: 
receiving, by a geolocation authentication system and by way of a user interface presented by the geolocation authentication system, user input from a client of a geolocation authentication service provided by the geolocation authentication system, the user input representative of customized authentication settings that 
designate a signal detection corroboration factor and an additional location corroboration factor from a plurality of location corroboration factors that correspond to independent ways of determining geolocations of mobile devices, and 
associate a first weight value and a second weight value, respectively, to the signal detection corroboration factor and the additional location corroboration factor; 

data reported by the mobile device to indicate a first plurality of wireless signals that has been detected by the mobile device at the reported geolocation of the mobile device, and
data accessed from a geolocation corroboration system separate and independent from the mobile device to indicate a second plurality of wireless signals that the mobile device is expected to detect if the reported geolocation is the true geolocation of the mobile device;
accessing by the geolocation system based on data reported by the mobile device, a second data point that further characterizes, based on the additional location corroboration factor, the correlation...; and 
determining, by the geolocation authentication system based on the first and second datapoints and in accordance with the first and second weight values, a custom confidence metric representative of a likelihood ...
However, in an analogous art, Toole teaches:
receiving, by a geolocation authentication system and by way of a user interface presented by the geolocation authentication system, user input from a client of a geolocation authentication service provided by the geolocation authentication system (Toole, FIG. 4 and col. 5, lines 28-46), the user input representative of customized authentication settings that  
designate a signal detection corroboration factor and an additional location corroboration factor from a plurality of location corroboration factors that correspond to independent ways of (Toole, FIG. 4 – GPS Location, Wifi net, Cell Carrier, Proximity to others (e.g. user input representative of customized authentication settings that designate a location corroboration factor from a plurality of location corroboration factors that correspond to independent ways of determining geolocations of mobile devices), and FIG. 6 and col. 5, lines 28-46 - Referring to FIG. 6, graphical user interface 600 allows a user to specify weights for authentication factors 602, 604, 606, 608, 610, 612. Authentication factors 602, 604 are real-time factors. Authentication factors 606, 608 are collected factors. Authentication factors 610, 612 are observed factors. Server 108 provides user 106 with various interfaces for selecting which authentication factors to use (e.g., inclusion/exclusion of the various authentication factors) and to specify weights for the selected authentication factors), and 
associate a first weight value and a second weight value, respectively, to the first and second location corroboration factors (Toole, FIG. 4 – GPS Location, Wifi net, Cell Carrier, Proximity to others (e.g. user input representative of customized authentication settings that designate a location corroboration factor from a plurality of location corroboration factors that correspond to independent ways of determining geolocations of mobile devices), and FIG. 6 and col. 5, lines 28-46 - Referring to FIG. 6, graphical user interface 600 allows a user to specify weights for authentication factors 602, 604, 606, 608, 610, 612. Authentication factors 602, 604 are real-time factors. Authentication factors 606, 608 are collected factors. Authentication factors 610, 612 are observed factors. Server 108 provides user 106 with various interfaces for selecting which authentication factors to use (e.g., inclusion/exclusion of the various authentication factors) and to specify weights for the selected authentication factors),; 
(Toole, FIG. 7 – Retrieve profile of user submitting the request →  Select authentication factors → Determine level of risk, → Apply weights to authentication factor values → Generate authentication score and col., 11, lines 40-42 - Server 108 compares the determined values to the current values. Based on the comparison, server 108 determines (711) a level of risk, as previously described), a first datapoint that characterizes, in accordance with the signal detection corroboration factor, a correlation ..., (Toole, FIG. 7 – Retrieve profile of user submitting the request →  Select authentication factors → Determine level of risk, → Apply weights to authentication factor values → Generate authentication score and col., 11, lines 40-42 - Server 108 compares the determined values to the current values. Based on the comparison, server 108 determines (711) a level of risk, as previously described) , the data point based on:
data reported by the mobile device to indicate a first plurality of wireless signals that has been detected by the mobile device at the reported geolocation of the mobile device (col. 3, lines 47-55 - a connection type that is accessible to client device 104 (e.g., a mobile cell carrier that provides connection and a wireless network that provides connections) (i.e., signal detection corroboration factors) and col., 4, lines 5-6 – client devices transmits to server 108,  information...  and col. 4, lines 21-26).
data accessed from ... separate and independent from the mobile device to indicate a second plurality of wireless signals that the mobile device is expected to detect if the reported geolocation is the true geolocation of the mobile device (FIG. 1 – Data Repository (i.e., separate and independent and contains  plurality of wireless signals that the mobile device is expected to detect if the reported geolocation is the true geolocation of the mobile device) and FIG. 7 – Retrieve profile of user submitting the request →  Select authentication factors → Determine level of risk, → Apply weights to authentication factor values → Generate authentication score and col., 11, lines 40-42 - Server 108 compares the determined values to the current values. Based on the comparison, server 108 determines (711) a level of risk, as previously described).
accessing by the geolocation system based on data reported by the mobile device, a second data point that further characterizes, based on the additional location corroboration factor, the correlation... (Toole, FIG. 7 – Retrieve profile of user submitting the request →  Select authentication factors → Determine level of risk, → Apply weights to authentication factor values → Generate authentication score and col., 11, lines 40-42 - Server 108 compares the determined values to the current values. Based on the comparison, server 108 determines (711) a level of risk, as previously described); and 
determining, by the geolocation authentication system based on the first and second datapoints and in accordance with the first and second weight values, a custom confidence metric representative of a likelihood ... (Toole., FIG. 7 and col. 9, lines 44-col. 10, line 3 - In a variation of FIG. 1, weights 118, 120, 122 are risk-adjusted (i.e., custom confidence metric). Server 108 adjusts values of weights 118, 120, 122 based on the determined level of risk. When server 108 detects an increase in a level of risk, server 108 increases the weights for one or more of collected factors 112, real-time factors 114 and observed factors 116 and/or decreases the weights for one or more of collected factors 112, real-time factors 114 and observed factors 116 and col., 11, lines 40-42 - Server 108 compares the determined values to the current values. Based on the comparison, server 108 determines (711) a level of risk, as previously described).

 (Toole, col. 2, lines 4-10).
Further, in an additional embodiment, Toole teaches data accessed from a geolocation corroboration system separate and independent from the mobile device (col. 5, lines 17-20 - In another example, server 108 retrieves, from an external system (not shown), authentication strength values for various types of authentication factors).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Toole to the data accessed of... wireless signals that the mobile device is expected to detect if the reported geolocation is the true geolocation of the mobile device of Porco and Toole to include that such data can be data accessed from a geolocation corroboration system separate and independent from the mobile device.
One would have been motivated to combine the teachings of Toole to Porco and Toole to provide users with a means for promoting an increase in a level of authentication (Toole, col. 2, lines 4-10).

Regarding Claim(s) 14-18 and 20; claim(s) 14-18 and 20 is/are directed to a/an system associated with the method claimed in claim(s) 1-4, 6, and 8. Claim(s) 14-18 and 20 is/are similar in scope to claim(s) 1-4, 6, and 8, and is/are therefore rejected under similar rationale.

Regarding Claim 21;
Porco and Toole disclose the system to Claim 14.
(Toole, FIG. 7 and col. 3, lines 4-14 and col. 5, lines 46-50); and the at least one physical computing device accesses the datapoint based on the signal detection corroboration factor designated from the plurality of location corroboration factors (Toole, FIG. 4 – GPS Location, Wifi net, Cell Carrier, Proximity to others (e.g. user input representative of customized authentication settings that designate a location corroboration factor from a plurality of location corroboration factors that correspond to independent ways of determining geolocations of mobile devices), and FIG. 6 and col. 3, lines 47-55 - a connection type that is accessible to client device 104 (e.g., a mobile cell carrier that provides connection and a wireless network that provides connections) (i.e., signal detection corroboration factors) and col., 4, lines 5-6 – client devices transmits to server 108,  information... and col. 5, lines 28-46 - Referring to FIG. 6, graphical user interface 600 allows a user to specify weights for authentication factors 602, 604, 606, 608, 610, 612. Authentication factors 602, 604 are real-time factors. Authentication factors 606, 608 are collected factors. Authentication factors 610, 612 are observed factors. Server 108 provides user 106 with various interfaces for selecting which authentication factors to use (e.g., inclusion/exclusion of the various authentication factors) and to specify weights for the selected authentication factors).

Regarding Claim 22;
Porco and Toole disclose the system to Claim 14.
Toole further teaches wherein: the at least one physical computing device receives the user input representative of the customized authentication settings subsequent to accessing the (Toole, FIG. 7 and col. 3, lines 4-14 and col. 5, lines 46-50 and col. 10, lines 32-44 - the default authentication standard is adjusted., e.g. based on a user request for adjustment); and the at least one physical computing device further accesses an additional datapoint that characterizes the correlation between the reported geolocation and the true geolocation based on an undesignated location corroboration factor from the plurality of location corroboration factors (Toole, FIG. 4 – GPS Location, Wifi net, Cell Carrier, Proximity to others (e.g. user input representative of customized authentication settings that designate a location corroboration factor from a plurality of location corroboration factors that correspond to independent ways of determining geolocations of mobile devices), and FIG. 6 and col. 5, lines 28-46 - Referring to FIG. 6, graphical user interface 600 allows a user to specify weights for authentication factors 602, 604, 606, 608, 610, 612. Authentication factors 602, 604 are real-time factors. Authentication factors 606, 608 are collected factors. Authentication factors 610, 612 are observed factors. Server 108 provides user 106 with various interfaces for selecting which authentication factors to use (e.g., inclusion/exclusion of the various authentication factors) and to specify weights for the selected authentication factors and col. 10, lines 32-44 - the default authentication standard is adjusted., e.g. based on a user request for adjustment).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porco (US 9,142,086 B2) in view of Toole et al. (US 8,584,219 B1) and further in view of Ben Ayed (US 8,905,303 B1).

Regarding Claim 5;
Porco and Toole disclose the method to Claim 1.
FIG. 6A – Application obtains GPS coordinates from mobile device and col. 7, lines 56-60 - ...has received the GPS coordinates... sends them along with the login name and password entered by the user, to the system 20 and col. 8, lines 27-29 – The system 20).
Toole further teaches the customized authentication settings represented by the received user input further designate [one or more] factor[s] from the plurality of location corroboration factors (Toole, FIG. 4 – GPS Location, Wifi net, Cell Carrier, Proximity to others and and FIG. 6 and col. 3, lines 4-14 - The graphical user interface 300 when rendered on client device 104 displays a listing of various collected factors 302, 304, 306, 308, 310 and provides fields for user 106 to enter values 312, 314, 316, 318, 320 for the collected factors 302, 304, 306, 308, 310 displayed in graphical user interface 300. Another type of authentication factor is a real-time factor. A real-time factor includes a characteristic, quality or attribute of a client device that is determined in real-time by server 108); 
the method further comprises accessing, by the geolocation authentication system in response to the receiving of the reported geolocation, an additional datapoint that further characterizes, in accordance with the [one or more] corroboration factor designated by the customized authentication settings, the correlation between the reported geolocation and the true geolocation of the mobile device  (Toole, FIG. 4 – GPS Location, Wifi net, Cell Carrier, Proximity to others (e.g., additional location corroboration factor) and FIG. 6 - (e.g., depicts additional location corroboration factors w/ weights) and col. 5, lines 28-46 - Referring to FIG. 6, graphical user interface 600 allows a user to specify weights for authentication factors 602, 604, 606, 608, 610, 612. Authentication factors 602, 604 are real-time factors. Authentication factors 606, 608 are collected factors. Authentication factors 610, 612 are observed factors. Server 108 provides user 106 with various interfaces for selecting which authentication factors to use (e.g., inclusion/exclusion of the various authentication factors) and to specify weights for the selected authentication factors and, FIG. 7 – Retrieve profile of user submitting the request →  Select authentication factors → Determine level of risk, → Apply weights to authentication factor values → Generate authentication score), the additional datapoint based on:
data reported by the mobile device to indicate that the mobile device detects a particular wireless signal... (FIG. 4 – Wifi net and Cell Carrier and FIG. 6 and FIG. 7 – Retrieve profile of user submitting the request →  Select authentication factors → Determine level of risk, → Apply weights to authentication factor values → Generate authentication score)); and
the determining of the custom confidence metric includes identifying an expected signal ... at which the mobile device is expected to detect the particular wireless signal (FIG. 4 – Wifi net and FIG. 6 and FIG. 7 – Retrieve profile of user submitting the request →  Select authentication factors → Determine level of risk, → Apply weights to authentication factor values → Generate authentication score) and col. 9, lines 44-col. 10, line 3 and col., 11, lines 40-42 - Server 108 compares the determined values to the current values. Based on the comparison, server 108 determines (711) a level of risk, as previously described); 
comparing the particular signal ... at which the particular wireless signal is detected with the expected signal ... at which the mobile device is expected to detect the particular wireless signal (FIG. 4 – Wifi net and Cell Carrier and FIG. 6 and FIG. 7 – Retrieve profile of user submitting the request →  Select authentication factors → Determine level of risk, → Apply weights to authentication factor values → Generate authentication score) and col. 9, lines 44-col. 10, line 3 and col. 11, lines 40-42 - Server 108 compares the determined values to the current values.), and 
computing the custom confidence metric based on the comparing of the particular signal ... with the expected signal. (Toole, FIG. 7 – Retrieve profile of user submitting the request →  Select authentication factors → Determine level of risk, → Apply weights to authentication factor values → Generate authentication score and col. 9, lines 44-col. 10, line 3 - In a variation of FIG. 1, weights 118, 120, 122 are risk-adjusted (i.e., custom confidence metric). Server 108 adjusts values of weights 118, 120, 122 based on the determined level of risk. When server 108 detects an increase in a level of risk, server 108 increases the weights for one or more of collected factors 112, real-time factors 114 and observed factors 116 and/or decreases the weights for one or more of collected factors 112, real-time factors 114 and observed factors 116.).
Further, in an additional embodiment, Toole teaches data accessed from a geolocation corroboration system separate and independent from the mobile device to corroborate data reported by the mobile device (col. 5, lines 17-20 - In another example, server 108 retrieves, from an external system (not shown), authentication strength values for various types of authentication factors).  Similar motivation is noted for the combination, per Claim 1.
	Porco and Toole fail to explicitly disclose ... a signal strength corroboration factor..., and 
determining... includes identifying an expected signal strength at which the mobile device is expected to detect the particular wireless signal, comparing the particular signal strength at which the particular wireless signal is detected with the expected signal strength at which the mobile device is expected to detect the particular wireless signal, and computing ... based on the comparing of the particular signal strength with the expected signal strength.
(Ben Ayed, col. 7, lines 2-20 – The policy information indicates conditions for authorization... such as... obtains sensor information... such as... radio frequency signal strength... The authentication device 12 can post the sensor information to communication server 14. If the sensor information does not match the policy parameters, the authentication device 12 can: abort operation, block response, lock, exist, cloak, cancel the current transaction, and encrypt data), and computing ... based on the comparing of the particular signal strength with the expected signal strength (Ben Ayed, col. 7, lines 2-20 – The policy information indicates conditions for authorization... such as... obtains sensor information... such as... radio frequency signal strength... The authentication device 12 can post the sensor information to communication server 14. If the sensor information does not match the policy parameters, the authentication device 12 can: abort operation, block response, lock, exist, cloak, cancel the current transaction, and encrypt data).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Ben Ayed to the method of Porco and Toole to include ... a signal strength corroboration factor..., and determining... includes identifying an expected signal strength at which the mobile device is expected to detect the particular wireless signal, comparing the particular signal strength at which the particular wireless signal is detected with the expected signal strength at which the mobile device is expected to detect the particular 
 One would have been motivated to combine the teachings of Ben Ayed to Porco and Toole to provide users with a means for using policy information [for] indicating conditions for authorization (Ben Ayed, col. 7, lines 2-3).



Claim(s) 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porco (US 9,142,086 B2) in view of Toole et al. (US 8,584,219 B1)) and further in view of Grigg et al. (US 2016/0026779 A1).  

Regarding Claim 7;
Porco and Toole disclose the method to Claim 1.
Porco discloses... correlation between the reported geolocation and the true location of the mobile device (col. 8, lines 27-38 – within a desired range... (greater than a threshold and col. 8, lines 39-40 – verified (i.e. as constructed within range and less than the threshold)) and concepts of ...datapoint characterizes the correlation between the reported geolocation and the true geolocation...  in accordance with... corroboration factor that corresponds to determining the geolocation of the mobile device[s](col. 8, lines 27-38 – within a desired range... (greater than a threshold and col. 8, lines 39-40 – verified (i.e. as constructed within range and less than the threshold)).
Toole, FIG. 4 – GPS Location, Wifi net, Cell Carrier, Proximity to others (e.g., additional location corroboration factor) and FIG. 6 - (e.g., depicts additional location corroboration factors w/ weights) and col. 5, lines 28-46 - Referring to FIG. 6, graphical user interface 600 allows a user to specify weights for authentication factors 602, 604, 606, 608, 610, 612. Authentication factors 602, 604 are real-time factors. Authentication factors 606, 608 are collected factors. Authentication factors 610, 612 are observed factors. Server 108 provides user 106 with various interfaces for selecting which authentication factors to use (e.g., inclusion/exclusion of the various authentication factors) and to specify weights for the selected authentication factors); 
 wherein: additional data point characterizes the correlation ... that corresponds to determining the geolocations of the mobile devices... (FIG. 4 – GPS Location); the additional datapoint includes ... reported geolocation of the mobile device...  ((FIG. 4 – GPS Location); and FIG. 6 and FIG. 7 – Retrieve profile of user submitting the request →  Select authentication factors → Determine level of risk, → Apply weights to authentication factor values → Generate authentication score)); and the determining of the custom confidence metric is further baaed on the additional datapoint and includes determining ... a likelihood that the mobile device ... from the first reported geolocation (FIG. 4 – Wifi net and FIG. 6 and FIG. 7 – Retrieve profile of user submitting the request →  Select authentication factors → Determine level of risk, → Apply weights to authentication factor values → Generate authentication score) and col. 9, lines 44-col. 10, line 3 and col., 11, lines 40-42 - Server 108 compares the determined values to the current values. Based on the comparison, server 108 determines (711) a level of risk, as previously described) and computing the custom confidence metric... (Toole, FIG. 7 – Retrieve profile of user submitting the request →  Select authentication factors → Determine level of risk, → Apply weights to authentication factor values → Generate authentication score and col. 9, lines 44-col. 10, line 3 - In a variation of FIG. 1, weights 118, 120, 122 are risk-adjusted (i.e., custom confidence metric). Server 108 adjusts values of weights 118, 120, 122 based on the determined level of risk. When server 108 detects an increase in a level of risk, server 108 increases the weights for one or more of collected factors 112, real-time factors 114 and observed factors 116 and/or decreases the weights for one or more of collected factors 112, real-time factors 114 and observed factors 116.).
Porco and Toole fail to explicitly disclose wherein: the ... corroboration factor designated by ... is a movement feasibility corroboration factor that corresponds to determining the geolocations of the mobile devices based on whether the mobile devices report feasible movements; the accessed datapoint includes movement data reported by the mobile device, the movement data representative of a first reported geolocation of the mobile device associated with a first time and a second reported geolocation of the mobile device associated with a second time; and the determining ... includes determining a feasibility metric based on the movement data, the feasibility metric indicative of a likelihood that the mobile device moved from the first reported geolocation at the first time to the second reported geolocation at the second time, and computing ... based on the feasibility metric.
	However, in an analogous art, Grigg teaches wherein: the ... corroboration factor designated by ... is a movement feasibility corroboration factor that corresponds to determining the geolocations of the mobile devices based on whether the mobile devices report feasible movements (Grigg, [0026] - ... determining authentication requirements for the user to access the service based on the proximity in distance and time of the current physical location of the user and the current time to the predetermined pattern of movement); the accessed datapoint includes movement data reported by the mobile device, the movement data representative of a first reported geolocation of the mobile device associated with a first time and a second reported geolocation of the mobile device associated with a second time (Grigg, FIG. 6 – predetermined physical location (i.e., movement data reported by the mobile device, the movement data representative of a first reported geolocation of the mobile device associated with a first time and a second reported geolocation of the mobile device associated with a second time) and  [0016] - The predetermined pattern of movement includes location boundaries and a time period and [0020]); and the determining ... includes determining a feasibility metric based on the movement data, the feasibility metric indicative of a likelihood that the mobile device moved from the first reported geolocation at the first time to the second reported geolocation at the second time (Grigg, FIG. 6 – Determine Proximity in distance of the current physical location to a predetermined physical location ), and computing ... based on the feasibility metric (Grigg, FIG. 6 – Determine Authentication Requirements... ).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Grigg to the method of Porco and Toole to include wherein: the ... corroboration factor designated by ... is a movement feasibility corroboration factor that corresponds to determining the geolocations of the mobile devices based on whether the mobile devices report feasible movements; the accessed datapoint includes movement data reported by the mobile device, the movement data representative of a first reported geolocation of the mobile device associated with a first time and a second reported geolocation of the mobile device associated with a second time; and the determining ... includes 
One would have been motivated to combine the teachings of Grigg to Porco and Toole to provide users with a means for determining a user's authentication requirements/credentials for a specific network access session based on the current location of the user in comparison to a user's normal boundary of location (Grigg, [0001]).

Regarding Claim(s) 19; claim(s) 19 /are directed to a/an system associated with the method claimed in claim(s) 7. Claim(s) 19 is/are similar in scope to claim(s) 7, and is/are therefore rejected under similar rationale.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porco (US 9,142,086 B2) in view of Toole et al. (US 8,584,219 B1) and further in view of Novack et al. (US 9,979,713 B2).

Regarding Claim 10;
Porco and Toole disclose the method to Claim 1.
Porco discloses... correlation between the reported geolocation of the mobile device and the true location of the mobile device (col. 8, lines 27-38 – within a desired range... (greater than a threshold and col. 8, lines 39-40 – verified (i.e. as constructed within range and less than the threshold))
(FIG. 6 and col. 5, lines 28-46 - Referring to FIG. 6, graphical user interface 600 allows a user to specify weights for authentication factors 602, 604, 606, 608, 610, 612. Authentication factors 602, 604 are real-time factors. Authentication factors 606, 608 are collected factors. Authentication factors 610, 612 are observed factors. Server 108 provides user 106 with various interfaces for selecting which authentication factors to use (e.g., inclusion/exclusion of the various authentication factors) and to specify weights for the selected authentication factors).  
Toole further teaches generat[ing] a profile for the user and stores the profile in data repository, see Toole, col. 5, lines 28-55l; however, Porco and Toole fail to explicitly disclose wherein the receiving of the user input representative of the customized authentication settings is performed subsequent to the accessing of the datapoint, and the accessing of the datapoint further includes accessing an additional datapoint that ... an undesignated ... corroboration factor from the plurality of ... corroboration factors.
However, in an analogous art, Novack teaches wherein the receiving of the user input representative of the customized authentication settings is performed subsequent to the accessing of the datapoint, and the accessing of the datapoint further includes accessing an additional datapoint that ... an undesignated ... corroboration factor from the plurality of ... corroboration factor (Novak, FIG. 5A – On or Off (e.g., subsequent enabling or disabling) and col. 21, lines 18-37 - FIG. 5A shows an illustrative screen display 500A generated by a device such as the user device 102. According to various embodiments, the user device 102 can generate the screen display 500A and/or other screen displays in conjunction with execution of the authentication application 108 and/or interactions with the authentication service 110. It should be appreciated that the UI diagram illustrated in FIG. 5A is illustrative of one contemplated example of the UIs and therefore should not be construed as being limited in any way. The screen display 500A can include various menus and/or menu options (not shown in FIG. 5A). The screen display 500A also can include an authentication service options display 502. The authentication service options display 502 can be interacted with by a user or other entity to configure the authentication application 108 executed by the user device 102 and/or to configure the authentication service 110 hosted by the server computer 112 and col. 22, lines 46-51 – enable or disable).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Novack to the method of Porco and Toole to include wherein the receiving of the user input representative of the customized authentication settings is performed subsequent to the accessing of the datapoint, and the accessing of the datapoint further includes accessing an additional datapoint that ... an undesignated location corroboration factor from the plurality of location corroboration factors. 
One would have been motivated to combine the teachings of Novack to Porco and Toole to provide users with a means for providing a scored factor-based authentication (Novack, col. 1, lines 15-18).




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI L SCHMIDT whose telephone number is (571)270-1385.  The examiner can normally be reached on Monday-Friday 10am - 6pm (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARI L SCHMIDT/Primary Examiner, Art Unit 2439